DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.114 has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 01/31/2022 has been entered.
	
	
	Claim status
The examiner acknowledged the amendment made to the claims on 01/31/2022.
Claim 1-3 and 5-8 are pending. Claim 1 is currently amended. Claims 2-3 and 5-8 are previously presented. Claim 1-3 and 5-8 are hereby examined on the merits.

Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 recites in B) “ a total content of RebD and/or RebM is 200-300 ppm based on the total mass of the carbonated beverage”. It is unclear what the limitation means with the presence of “/or”. For the purpose of examination, the limitation is interpreted to mean that the content of RebD is 200-300 ppm, or the content of RebM is 200-300 ppm, or the content of RebD +RebM is 200-300 ppm, based on the total mass of the carbonated beverage. C) in claim 1 is interpreted similarly. Clarification is required.
Claims 2-3 and 5-8 depend from claim 1 and therefore necessarily incorporate the indefinite subject matter therein. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bell US Patent Application Publication No. 2014/0342044 (hereinafter referred to as Bell) in view of Yueh US Patent No. 3,647,482 (hereinafter referred to as Yueh).
Regarding claims 1 and 5-6, Bell teaches a carbonated beverage (e.g., diet cola) comprising about 200 ppm or about 300 ppm of RebM and a caramel coloring; wherein the carbonated beverage has a caloric content of less than about 2 kcal/100 ml serving (e.g., less than 5 calories per 8 oz serving) ([0023; 0040; 0053]; claim 3)
 Bell teaches that the diet cola comprises caramel coloring but is silent regarding the amount of it.
 In the same field of endeavor, Yueh teaches that the amount of caramel coloring in a carbonated coal drink should be 208 ppm (column 2, line 70-75, the cola drink comprises 4 ml cola flavoring, 1.2 ml phosphoric acid, 2.28 grams saccharin and nucleotide, 0.79 gram of caramel color and 1 gallon of water, thus the ppm concentration of caramel is roughly 790 mg/3.8 kg = 208 ppm). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bell by incorporating 208 ppm caramel coloring in the carbonated cola beverage of Bell because such an amount is known to be suitable in a carbonated cola beverage. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have had a reasonable expectation of success for doing so  because the prior art has established that a concentration of 208 ppm is able to provide suitable color to a cola drink.
Modification of Bell with Yueh would have resulted in a carbonated beverage with the content of RebM satisfying the formula recited in (C) of claim 1 (e.g., (-1/49) x 208 +502= 498 which is greater than 200 or 300). 
Bell in view of Yueh is silent regarding the limitation that the carbonated beverage exhibits an improved bubble disappearance time of 85% or less of the bubble dissipation time compared to a control beverage. However, knowing that Bell in view of Yueh teaches a carbonated beverage comprising 200 or 300 ppm RebM and 208 ppm caramel both of which fall within those ranges recited in the claim, it thus logically follows that the carbonated beverage as disclosed by Bell in view of Yueh possesses the bubble dissipation property as recited in the claim. "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada. (MPEP 2112.01 II).
Regarding claims 3 and 7, Bell teaches that the cola beverage also comprises a high intensity sweetener such as RebD, and that the ratio of RebM to the high intensity sweetener such as RebD varies from 1:5 to 99:1 ([0023]). As such, Bell teaches a RebD concentration that encompasses that recited in claim 3 (for example, when the ratio of RebM/RebD is 1:1, the carbonated beverage comprises 200 or 300 ppm RebD), and a ratio of RebM/RebD encompasses those recited in claim 7. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bell in view of Yueh as applied to claim 1 above, and further in view of Naganuma WO 2015/015820 A1 (hereinafter referred to as ‘820, US2016/0183584 relied on as English equivalent).
Regarding claim 2, Bell in view of Yueh teaches what has been recited above but is silent regarding the carbonic acid gas pressure being 2.0 kgf/cm2 or more at a liquid temperature of 20°C.
 ‘820 teaches that carbonic acid gas (e.g., carbon dioxide gas) pressure in a carbonated drink should be 1.7-4.4 kgf/cm2 (e.g., 1.7-4.4 kg/cm2, [0022]) at a liquid temperature of 20°C such that the carbonated drink obtained exhibits preferable texture of carbonic acid and also exhibits un-excessive stimulation and bitterness ([0022]).
 Both Bell and ‘830 are directed to carbonated beverages. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bell by including the carbonic acid gas pressure as disclosed by ‘820 such that the carbonated drink obtained exhibits preferable texture of carbonic acid and also exhibits un-excessive stimulation and bitterness. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have had a reasonable expectation of success for doing so because the prior art has established that carbonated beverage with a carbonic acid gas pressure of 1.7-4.4 kgf/cm2  is able to exhibit preferable texture of carbonic acid and also exhibits un-excessive stimulation and bitterness.
The carbonic acid pressure as disclosed by ‘820 overlaps with that recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Regarding claim 8, Bell teaches generic caramel as the colorant in the beverage but is silent regarding that the caramel being caramel IV. ‘820 teaches that caramel IV is suitable for being used as the pigment in a carbonated drink ([0029]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bell by using caramel IV as the pigment in the carbonated drink where ‘820 has demonstrated that caramel IV is an art-recognized pigment suitable to deliver the color to a carbonated drink. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (MPEP 2144.07). 

Response to Declaration 
The declaration under 37 CFR 1.132 filed 01/31/2022 is insufficient to overcome the rejection of pending claims based upon the references as set forth in the last Office action. 
The Office acknowledges that the declarant has submitted additional data on the flavor and bubble dissipation behavior of a carbonated beverage comprising caramel IV combined with RebD or RebM. The Office also acknowledges that the declarant has submitted data on the flavor and bubble dissipation behavior of a carbonated beverage comprising another caramel (e.g., caramel I) combined with RebD or RebM. The Office notes that the bubble dissipation behavior is now characterized both qualitatively (e.g., by concentric circle, single circle and “X” signs) and quantitively (e.g., by  number). Declarant concludes that the result has shown that the bubble dissipation behavior was greatly improved in beverages comprising 100-3500 ppm of caramel and 200-300 ppm of RebD or RebM, and those beverages having caramel content and RebD/RebM content outside of the claimed ranges did not show improved bubble dissipation behavior.
The Office after careful consideration of the newly submitted data and those data that were presented previously (e.g., instant specification, Declaration I and Declaration II), submits that the presented data as a whole has not established that the bubble dissipation behavior was greatly improved in beverages comprising the claimed range of caramel and RebD/ RebM because:
First, it is noted that for the experiment using caramel I, where beverages having 100 ppm Caramel I combined with 200 or 300 ppm RebD has a bubble dissipation score of 85, fixing the concentration of the caramel at 100 ppm and increasing the RebD to 400 ppm results in a score 87 which is close to 85. Similarly, caramel I at 2000 ppm combined with 400ppm or 480 ppm RebD all have a point of 87 which is merely slightly higher than that of 2000 pm caramel I combined with 300 ppm. It does not appear that the bubble dissipation behavior is greatly improved when increasing the concentration of Reb D to a concentration that is outside of the claimed range. In other words, it is questionable how critical or significant the claimed ingredient (e.g., RebD) at the claimed ranges are. See MPEP 716.02 (b), burden on applicant to establish results are unexpected and significant. The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance”. 
Second, the Office submits that the applicant has not demonstrated the criticality associated with 100-3500 ppm caramel, for the reason that  5000 ppm Caramel I combined with 200 ppm RebD actually has a superior bubble dissipation score of 85 and good flavor. Note that 5000 ppm is a lot higher than the claimed upper limit 3500 ppm.
Third, it is noted that where 3500 ppm Caramel I combined with 300 ppm RebD has a bubble dissipation score of 85, 3500 ppm Caramel I combined with 400 ppm RebD actually has a bubble dissipation score of 87. As such, the bubble dissipation score for 3500 ppm Caramel I combined with RebD at a concentration that is slightly higher or moderately higher than 300 ppm (for example, 310 ppm or 350 ppm) could be superior too. Similarly, given that where 100 ppm caramel I combined with 300 ppm Reb D has a bubble dissipation score of 85 and fixing the concentration of caramel and increasing the concentration of RebD to 400 ppm only increase the score by 2, then the bubble dissipation score for 100 ppm Caramel I combined with RebD at a concentration of slightly higher or moderately higher than 300 ppm could be good too. 
Fourth, it appears that caramel I and caramel IV behave differently in the beverage composition. For example, where the current declaration shows that 5000 ppm caramel I combined with 200 ppm RebD has a superior score of 85, Table I of the instant specification shows that 5000 ppm caramel IV combined with 200 ppm RebD has a score that is higher than 85 (e.g., single circle). Similarly, Table 2 of the specification indicates that 3000 ppm caramel IV combined with 450 ppm RebM results in a bubble dissipation score of more than 90 (as indicated by the “x”), the current declaration shows that 3000 ppm caramel I combined with 450 ppm Reb M result a score of 87. It is thus unclear how other types of caramel such as caramel II and III will behave. As such, the examiner submits that showing is not commensurate in scope with the claimed generic caramel.
Fifth, the Office further submits that the showing is not commensurate in scope with the claim, for the reason that where all the data presented by the declarant are directed to beverages having either RebD or RebM, the claim recites “a total content of RebD and/or RebM is 200-300 ppm”, which is interpreted to encompass the embodiment that comprises both RebD and RebM. It is interesting to know what the bubble dissipation score for a carbonated beverage that comprises 100-3500 caramel, 300 ppm RebD and 300 ppm RebM is, given that such a beverage actually reads on the claim because it satisfies the condition that RebD or RebM is within 200-300 ppm. 
Additionally, the Office notes that 2000 ppm caramel I combined with 500 ppm RebM has a bubble dissipation behavior of concentric circle but also registers a score of 87. Is that mislabeling of score or the circle?
Also, as explained in the office action mailed 08/31/2021, since in the instant specification, Declaration I and Declaration II, the bubble dissipation behavior is not characterized quantitively, it is impossible for the examiner to determine how much better a sample with concentric circle is as compared to another sample with single circle.
For the reasons set forth above, it is determined that the showing as a whole is not sufficient in rebutting the prima facie case of obviousness.

Response to Arguments
Applicant's arguments filed 01/31/2022 have been fully considered and the examiner’s response is shown below:
The 35 USC 112 (a) rejection is withdrawn in view of the amendment made to claim 1.
Applicant argues on page 5 of the Remarks that cited arts in combination does not teach the improved bubble dissipation time as claimed.
Applicant’s arguments are considered but found unpersuasive. As enumerated in the instant office action, Bell in view of Yueh teaches a carbonated beverage comprising 200 or 300 ppm RebM and 208 ppm caramel, the concentration of which fall within those recited in the claim. It thus logically follows that the carbonated beverage as disclosed by Bell in view of Yueh possesses the bubble dissipation property as recited in the claim. "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada. (MPEP 2112.01 II).
Applicant argues on pages 6-7 of the Remarks that Naganuma (e.g., ‘820) teaches away from the claimed subject matter because Naganuma states that retention of stable form that formed on the top of the surface of drink is important, which is opposite to the claimed carbonated beverage having improved bubble dissipation. 
Applicant’s arguments are considered by found unpersuasive.  Naganuma is a secondary reference that is being cited to teach a carbon dioxide pressure that is consistent with the claimed amount. Naganuma is not cited to teach the limitation about foaming property. As such, the foam stabilization feature as disclosed by Naganuma is not germane to the rejection. Further, the examiner has considered the prior art in a whole and has decide that the portion of Naganuma about stabilization of bubble is not relevant to the current rejection.
For the arguments regarding the superior and unexpected results, applicant is invited to refer to  “response to declaration” set forth in the instant office action, para. 20-29 of the office action mailed 08/31/2021 and para. 34-40 of office action mailed 03/16/2021 for examiner’s responses to Declaration I-III and the result in the specification.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHANGQING LI/Examiner, Art Unit 1793